This action concerns a parcel of land called Vaitulu located in the village of Pago Pago, Tutuila, American Samoa. Both parties agreed that the land Vaitulu is a communal property of the Mageo family. Both parties are members of the Mageo family. Applicants Samuel and Tufanua Fruean are husband and wife who seek to separate a structure from the land Vaitulu by filing with the Office of the Territorial Registrar on December 4,1971, a proposed separation agreement. The matai of the family, Meauta Atufili Mageo, approved the proposed agreement by affixing his signature thereon. On January 17, 1972, objector Motuga Mageo filed with the Office of the Territorial Registrar her objection to the proposed regis*69tration of the said agreement claiming that the portion of the land in question was assigned to her by the late Mageo Lauoi, her natural father. Objector further claims that she and her husband have lived on the land for over 30 years and that all the plantations on the property were planted by herself and her late husband. Meauta Atufili Mageo claimed that the plantations on the land in question were planted by his deceased father, his sister and her husband, and other members of the Mageo family prior to the time the objector’s father moved on the land in 1946. The matai, Meauta Atufili Mageo, surveyed three plots of land measuring 85 feet by 66 feet more or less, lying side by side on the upper portion of the land Yaitulu. The plots are marked on the survey as Plot I, Plot II, and Plot III. Registration of Separation Agreements on Plot I and Plot III have been completed and objector did not file any objection to both registrations. Objector has two houses already on the communal property and Mageo testified that the objector will never be disturbed nor interfered with in the proper use of the space now used by her and her children as long as they reside on the land.
After consideration of the evidence and the law of the case, the Court makes its Findings of Fact, Conclusions of Law, and Judgment as follows:
FINDINGS OF FACT
I
The land in question known as Vaitulu is a communal property of the Mageo family.
II
The plantations on the land were planted by several members of the Mageo family including members of the objector’s immediate family.
*70III
There is sufficient space in the vicinity surrounding the home of the objector for two or three more houses.
IV
The land Vaitulu was not assigned by the late Mageo Lauoi to the objector for exclusive occupancy, but a part of it was designated by the matai for use of the objector and her family.
CONCLUSIONS OF LAW
I
Under Samoan custom, the matai has jurisdiction over communal land (Trial Division No. 13 (Civil)), 1964.
II
The Court takes judicial notice of Samoan custom that the matai has control over communal property, and that he has authority to assign pieces of family land to members of the family (Trial Division No. 31 (Civil)), 1961.
IT IS THEREFORE ORDERED, DECREED AND ADJUDGED THAT:
1. That the matai shall designate a desirable and proportionate piece of plantation land on the mountain side for the objector’s plantation.
2. That the portion of the land surrounding the dwelling house of the objector is to be for the use of the objector and her family, and that the matai shall not permit any other person to use any part of it.
3. The objection to the registration of the separation agreement by and between the matai Meauta Atufili Mageo and Samuel and Tufanua Fruean is hereby denied and the same is dismissed with prejudice.